Citation Nr: 1614755	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  13-28 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 16, 2011, and in excess of 70 percent from May 16, 2011.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 16, 2011.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to May 1972. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.  During the pendency of the appeal, the RO in March 2013 granted a 70 percent rating and a TDIU, effective from May 16, 2011.

In October 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  During the period prior to May 16, 2011, the Veteran's service-connected acquired psychiatric disability has been manifested by symptoms such as sleep impairment, irritability, isolationism, depressed mood, and anxiety, productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

2.  At no time during the rating periods on appeal has the Veteran's service-connected acquired psychiatric disability caused total social and occupational impairment.

3.  The competent clinical evidence of record is against a finding that the Veteran's service-connected disabilities precluded him from maintaining substantially gainful employment prior to May 16, 2011.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent prior to May 16, 2011, and in excess of 70 percent disabling from May 16, 2011, have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for the award of TDIU benefits prior to May 16, 2011 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required.  The issue of entitlement to a TDIU stems from the Veteran's increased rating claim.  (See Rice v. Shinseki, 22 Vet. App. 447 (2009).)  The Veteran has not alleged, and the evidence does not reflect, that he has been prejudiced with regard to any notice defect. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The claims file includes medical records and lay statements in support of the Veteran's claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

Examinations/opinions were obtained by VA in November 2010 and October 2012.  The Board finds that examination was adequate as the report includes clinical examination findings, diagnostic testing, and the Veteran's reported symptoms.  The report provides findings relevant to the criteria for rating the disabilities at issue. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:  

100 percent rating (the maximum schedular rating) - Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40  indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

The DSM-V does not use a GAF score system.

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person. 38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16(b). 

Analysis

In the rating action on appeal, the RO granted service connection and assigned an initial 30 percent rating, effective September 21, 2010.  In the March 2013 rating decision that increased the rating to 70 percent, the RO set the effective date as May 16, 2011; the "date of claim" for an increased rating.  

The Board notes that the Veteran has been continuously appealing the December 2010 rating decision.  His representative did submit a statement received on May 16, 2011, that referred to a desire for an increased rating for PTSD; however, the representative also submitted a timely notice of disagreement as to the "recent rating decision for PTSD" in July 2011.  Further, pertinent medical evidence was added to the record prior to the expiration of the appeal period.  38 C.F.R. § 3.156 (b).  Thus, because the Veteran's appeal originated from the December 2010 rating decision that granted service connection, he is appealing the original assignment of a disability evaluation following an award of service connection.  Therefore, the claim actually involves the propriety of the initial disability rating assigned during the entire appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The rating was increased during the course of the appeal; however, the claim for higher rating for remains before the Board because the staged ratings assigned for the periods remain less that the maximum available benefit awardable for each period.  See AB v. Brown, 6 Vet. App. 35 (1993).  As will be explained further below, the Board does not consider May 16, 2011 as a "date of claim" but has used that date as a frame of reference for discussion.  

Rating prior to May 16, 2011

The Veteran's service-connected PTSD is evaluated under DC 9411 as 30 percent disabling from September 21, 2010, and as 70 percent disabling from May 16, 2011. 

A February 2010 VA clinical record, prior to the rating period on appeal, but considered as the Veteran's history, reflects that he reported depression and trouble sleeping.  The report reflects that the Veteran was able to function without anger and had no loss of interest in doing things.  He denied suicidal ideation and refused mental health at VA. 

An October 2010 VA record reflects that the Veteran answered "not at all" to the question of how often he had little interest or pleasure, was tired or had low energy, had poor appetite or over-eating, or had suicidal ideation.  He reported that he was prescribed sertraline (anti-depressant).  He answered "nearly every day" to the question of how often he was feeling down or hopeless, or had trouble sleeping.  He answered "more than half" the days to the question of how often he had feelings of failure or guilt, trouble concentrating, or motor retardation or agitation.  The Veteran reported that his depressive symptoms made it very difficult to do his work, take care of things at home, or get along with others.  It was also noted that although the Veteran had thought about the worthiness of his life, he had not seriously considered suicide or made an attempt.

The Veteran also reported in October 2010 that he was extremely bothered by disturbing memories and dreams, being upset, trouble with recall, loss of interest, feeling distant, feeling numb, feeling life is shortened, trouble sleeping, irritability, feeling nervous, and being easily startled.  He reported that he was bothered "quite a bit" by re-experiencing events, avoiding activities, and difficulty concentrating. 

The record reflects that the Veteran reported that he did not have hallucinations or delusions, or manic/hypomanic symptoms.  He had approximately daily contact with friends or relatives.

The Veteran's November 2010 VA examination report reflects that the Veteran had mild PTSD accompanied by mild depression and anxiety.  The Veteran stated that he cannot fall or stay asleep, and that he has bad dreams about Vietnam approximately once a week, which has gotten worse lately.  He reported that he gets about three hours of broken sleep each and every night.  The report also reflects the following with regard to the Veteran's reported symptoms:

[H]e is not particularly vigilant with regard to checking doors and windows very often but he does check behind himself a lot.  He looks over his shoulder a lot.  He sits where he does not have anyone behind him in buildings and restaurants and at church he notes that he sits in the back pews. [The Veteran] denies any significant startle response except for a horn from a car which does startle him at times.

[The Veteran] states that he had no problems getting along with the people that he worked with.  He generally would keep things to himself and stated that he never worked for anybody else as he owned his own [business] in the past and did this work from 1972 until 2005.  He retired from that business.  He denies any particular problems getting along with customers.  Now [the Veteran] works part time driving a limousine and has been doing this job for about one year.  He denies any difficulties with bosses and has never missed any time from work due to any emotional problems.  [The Veteran] does not like crowds and generally tries to avoid them.  [The Veteran] has been depressed a lot and will sit quietly for periods of time but does not withdraw for any long periods.

He does maintain his grooming habits and denies any active suicidal ideation.  He states that there are times when he just wishes that he would not wake up.  He does feel a lack of energy and drive at times and stops doing some fun or pleasurable things.

[The Veteran] admits to feeling sad and tearful at times and he does cry.  However he denies a sense of foreshortened future.  [The Veteran] does get panicky on occasion and states that he has some slight palpitations of heart.  This does not happen very often.

[The Veteran] thinks about Vietnam a lot of the time and over the years he has had a couple of flashbacks.  He admits to a little bit of shame over one particular incident which occurred in the war.  He does not like to watch war stories on TV or in the movies and he denies any drug or alcohol abuse problems .

The examiner also found as follows:

There does not appear to be any serious impairment of thought process or communication.  [The Veteran] is [in] good reality contact and oriented in all three spheres.  There were no delusions or hallucinations in his thought content and no suicidal or homicidal ideation.  Reasoning and judgment were well intact and his memory was intact.  His affect was generally calm throughout this interview with only some mild depressive symptoms.  He speaks in a clear coherent manner . . . .

The examiner concluded by finding that the Veteran's symptoms included significant sleeping difficulties, a degree of vigilance, some irritable and short tempered mood at times and arguing easily with his wife, avoidance of crowds, periods of depression and some short periods of isolation, some panicky anxiety symptoms and intrusive thoughts and memories of his time in the war zone.

The examiner assigned a GAF score of 63 and noted that it was indicative of a mild degree of symptomatology.  The examiner also found that the Veteran is "quite competent to manage his own funds." 

A December 2010 VA clinical record reflects that the Veteran reported that he worked as a limousine driver and was able to keep to himself on the job.  The Veteran reported having good relationships with his two sons.  He also reported that he has several friends, though he has not been spending time with them.  The Veteran was assigned a GAF score of 55.  

A January 2011 VA clinical record reflects that the Veteran reported that he had difficulty with sleep and nightmares which now occur twice weekly.  Current problematic symptoms included feeling more anxious than is to be expected in situations (limo driver), feeling socially isolated, feeling depressed, and less interest in activities than before.  It was noted that the Veteran had been started on Zoloft at 25mg/d in September 2010 by his primary care doctor but the Veteran denied that he had any benefit from the medication. 

At the January 2011 appointment, the Veteran was noted to be adequately groomed, casually dressed, and polite and cooperative with the interview.  He had normal speech, a "down" mood, constricted range appropriate to content of conversation, a thought process which was overall logical and goal oriented, with no suicidal or homicidal ideation, hallucinations, or delusions.  He was oriented, with grossly intact memory, fair insight, and good judgement.  His Zoloft was increased and he was prescribed Trazodone for sleep.  

A March 2011 VA clinical record reflects that the Veteran was "doing some limo driver work occasionally just to get outside the house."  It was noted that he feels vigilant, anxious, and has trouble sleeping. 

Another March 2011 VA clinical record (mental health) reflects that that the Veteran was adequately groomed, casually dressed, polite and cooperative with the interview, had normal speech, reported that his mood was "better," had a constricted range appropriate to content of conversation, had a thought process which was overall logical and goal oriented, did not have suicidal or homicidal ideation, and did not have hallucinations or delusions.  He was oriented, had grossly intact short and long term memory, fair insight, and good judgement.  It was noted that medication would be increased for his sleep. 

The Board finds, based on the record as a whole, that a rating in excess of 30 percent is not warranted prior to May 16, 2011.  As noted above, October 2010 records reflect that the Veteran reported symptoms but also reported that he did not have little interest or pleasure, low energy, poor appetite or over-eating, suicidal ideation, hallucinations, delusions, or manic/hypomanic symptoms.  He had daily contact with friends or relatives.  The November 2010 VA examination report reflects that the Veteran had mild PTSD accompanied by mild depression and anxiety.  While he had some symptoms of an acquired psychiatric disability, he also had no serious impairment of thought process or communication, good reality contact and orientation, no delusions or hallucinations in his thought content, no suicidal or homicidal ideation, intact reasoning and judgment, intact memory, and clean coherent speech.  All of the above are against a finding of a disability which causes more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The Board acknowledges that the Veteran did have symptoms as noted above (to include sleeping difficulties, a degree of vigilance, some irritability, avoidance of crowds, periods of depression and some short periods of isolation, some panicky anxiety symptoms and intrusive thoughts).  However, the examiner considered all of these symptoms, whether in the rating criteria or not, and still found that the Veteran's acquired psychiatric disability was only mild.  In addition, the December 2010 VA clinical record reflects that the Veteran reported having good relationships with his two sons, and having several friends.  While that examiner assigned a GAF score of 55, this is still indicative of no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.   

The Board has also considered the Veteran's contentions that he has panic attacks; however, the evidence is against a finding that they are near continuous. 

The January 2011 VA clinical record noted above reflects an increase in nightmares from once a week to twice a week.  It was noted that the Veteran had been started on Zoloft at 25mg/d in September 2010, but did not find any benefit to the medication.  Thus, the increase in medication is not necessarily indicative of a worsening of the Veteran's symptoms, but rather indicates that the original dosage was inadequate.  Even considering the increase in an additional day of nightmares, and the introduction of medication to help with sleep, the Board finds that the symptoms do not warrant a rating in excess of 30 percent.  In this regard, the Board notes that a 30 percent rating considers chronic sleep impairment.  The Veteran was adequately groomed, casually dressed, polite, and cooperative.  His logical and goal oriented though process, intact memory, fair insight, and good judgement as well as his orientation, support a rating of no higher than 30 percent.  In addition, he continued to have no suicidal or homicidal ideation, or hallucinations.

During the rating period on appeal, the Veteran was also working part time as a limousine driver, which would encompass working with the public.  While the Veteran stated that he has not worked "at all" since 2010, the record reflects that he was working part-time when he was examined in January 2011 and March 2011.  The March 2011 record also reflects that the Veteran's mood was actually better.  Again, he had a logical and goal directed thought process, orientation, fair insight, good judgment, and intact memory, are all indicative of no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The Board has considered the Veteran's hearing testimony and his written statements that his symptoms have remained the same through the rating period on appeal.  However, the clinical records do not support such an assertion.  Although he stated in August 2011, that he has hallucinations, he denied such previously.  In addition, although he stated that he was taking "almost the same" medication from the "beginning," the evidence reflects that his medication has changed from 2010 to 2015.

The record reflects that the Veteran's medication was changed as follows:  He was started on 25mg of Zoloft in September 2010, which was increased to 50 mg in January 2011 when he reported it had no effect on him.  It was changed to 100 mg on July 2, 2012, changed to 200 mg on July 25, 2012, and decreased to 100 mg in January 2013.  The Veteran was started on Trazodone 25-50mg in January 2011, 100 mg in March 2011, and 150 mg in November 2013.  The Veteran was started on Prazosin 1 mg in June 2011, which was changed to 2mg in July 2012.  The Veteran was started on Ativan .5mg for anxiety in July 2012. 

In sum, prior to May 2011, the Veteran was on two medications.  After May 2011, he was on four medications.  Whether this change in medication was due to the lack of efficacy of the medication or an increase in symptoms is not relevant to the Veteran's statement that his medication remained the same during the approximate five year rating period on appeal.

While the Veteran reported to the 2012 VA examiner that he had to give up his own business because he was not able to work anymore due to getting into arguments with everyone including customers, he reported the opposite to the 2010 examiner.  He reported to the 2010 examiner that "he had no problems getting along with the people that he worked with" and he denied "any particular problems getting along with customers."

The Veteran's assigned GAF scores are also against a finding that the Veteran's symptoms have been the same throughout the rating period on appeal.  The Veteran had a GAF score of 63 in 2010, a GAF score of 55 in June 2012, and a GAF score of 45 in October 2012.  While the GAFs scores of 55 and 45 do not necessarily reflect his scores in 2011 during the rating time on appeal, they do indicate that the Veteran's reported symptoms have worsened over the last five years, in contrast to his statement that they have remained the same since 2011.

The Board finds that the clinical records contemporaneous to treatment are more probative than the Veteran's testimony and statements made after his disability was assigned a rating by the RO.  See Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran is competent to report things such as his feelings, mood, actions, and thoughts; however, the Board finds that his statements have been inconsistent as to the severity or presence of some symptoms.  He is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The Board acknowledges that there is the possibility that the Veteran had serious symptoms prior to May 2011 and that he was simply not forthcoming with his symptoms when undergoing evaluations.  In this regard the Board again notes that the Veteran reported to the 2010 examiner that he "had no problems getting along with the people that he worked with." and he "denies any particular problems getting along with customers" and he "denies any difficulties with bosses and has never missed any time from work due to any emotional problems."  This differs substantially to his later reports that he had significant difficulties with his prior work due to his PTSD symptoms, to include having verbal arguments with his customers.  In addition, he informed some examiners that he had close friends, but informed the 2012 examiner that he had no friends.

Thus, for the period prior to May 16, 2011, the Board finds that the overall effect of the PTSD most nearly approximates the 

The Board finds the overall effect of the PTSD most nearly approximates the occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks contemplated by the 30 percent rating currently assigned for this period.  There is no indication the was demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Rating from May 16, 2011

In the March 2013 rating decision that granted the 70 percent rating, the RO referred to the letter received May 16, 2011, VA treatment records and the report of an October 2012 VA examination.  As discussed, the Board disagrees with the RO's characterization of the May 16, 2011, letter as a "claim" for increased rating.  The Board has closely inspected the evidence for the possibility that it might support an increased rating prior to May 2011 but finds that it does not.  The Veteran's assertions and evidence of record detailed above are not sufficient to assign an effective date earlier than May 2011 because of the contradictory contentions regarding the Veteran's symptoms and their severity.  

Based upon the evidence in this case, the exact onset of the increase in the Veteran's symptoms cannot be determined with any certainty.  The earliest that that it can be factually ascertained that he met the criteria for a rating in excess of 30 percent is after May 2011 (e.g. the 2012 VA examination report). 

The Board notes that that the Veteran has "conceded" that a70 percent rating is warranted from May 16, 2011.  Nevertheless, the Board has reviewed the pertinent records to determine if a higher rating is warranted.  The Board finds that the evidence is against a rating in excess of 70 percent.  

A June 2011 record reflects that the Veteran reported that an increase in trazodone had further improved his sleep, and he was now sleeping 5-6 hours regularly at night and is satisfied with this.  The Veteran reported nightmares of approximately 10 times monthly, which is disruptive to sleep and function the next day.  However, in April 2012, he reported that by "I'm getting worse and the pills don't help."   The Veteran reported that his sleep has worsened (sleeping about 2.5 hours per night without medication, 5 hours when he takes Nyquil, with dozing during the day.

The Board acknowledges that the Veteran's medication was adjusted and that he continued to have sleep difficulties.  However, the records consistently show that, despite the Veteran's sleep difficulties and other symptoms, he was adequately groomed and casually dressed, polite, cooperative, denied suicidal ideation, denied homicidal ideation, was oriented, had intact memory, had fair insight and had fair/good judgment (e.g. June 2011, April 2012, June 2012, August 2012, September 2012).  

An October 2012 VA examination report reflects that the Veteran had a decrease in panic attacks to 2 to 3 times a week for the last two months which was a reduction since his medication had been increased, and that his PTSD symptoms were "moderate to severe in severity."  He was assigned a GAF score of 45.  The examiner found that the Veteran's disability was best summarized as causing occupational and social impairment with deficiencies in most areas.  Such a finding is against an assignment of a 100 percent rating.  

The Veteran's "close" relationship with his two sons, and his "very close" relationship with his brother are also against a finding of total social impairment.  The Board acknowledges that the Veteran reported that he and his wife have slept in separate bedrooms for 10 to 12 years due to arguments and they are very seldom intimate and that he described their relationship as "civilized" and that he reported that he has "no friends"(which differs from his report of several friends) and "cannot make relationships".  Despite his limited social relationships, he still is able to maintain a good relationship with his sons; thus, his disability does not warrant a 100 percent rating.  The Board also notes that the report reflects that the Veteran reported that he attempted to work at his son's restaurant and driving a limousine part-time, but that "these work efforts were not sustainable for this veteran due to severe" PTSD.  However, assuming that he was unable to work, he was still able to maintain social relationships.  Thus, he did not have total occupational and social and impairment. 

The 2012 examiner considered all of the Veteran's reported symptoms as well as the severity which the Veteran reported, and the examiner, who is better trained than the Veteran in assessing mental health disabilities, still found that the Veteran did not have total impairment. 

GAF scores in 2012 were noted to be as follows:
April 2012:  55 
May 2012:  55 
June 2012:  55 
August 2012:  57 
October 2012: 45 

Such scores are against a finding of total occupational and social impairment.

Records in 2013 are also against a finding that a rating in excess of 70 percent is warranted.  Again the Board recognizes that the Veteran's medication was changed, and he reports sleep difficulties and panic attacks, but the record also reflects that he continued to have  close relationship with his sons and close friends.  The records also reflect that he had an overall logical and goal directed thought process, was oriented, had intact memory, and had fair insight and fair/good judgment (e.g. January 2013, June 2013, November 2013 records)  The Veteran also spent six weeks traveling in Europe (a wedding in Paris and visiting family in Greece). 

Records in 2014 are also against a finding that a rating in excess of 70 percent is warranted.  The Veteran reported that he is "doing well."  He reported that he still had panic episodes at times but was 'getting used to them' and adapting.  He continued to be adequately groomed and casually dressed, polite, cooperative, had normal speech, logical and goal oriented thought process, denied suicidal ideation, denied homicidal ideation, was oriented, had intact memory, had fair insight, and had good judgment (e.g. July 2014 record).  

A January 2015 VA mental health outpatient note reflects that the Veteran reported that he is "doing well", had fewer panic attacks while driving, and had a trip to visit family over Christmas.  The Veteran reported that he uses Ativan sporadically, and was satisfied with his psychiatric medication.  He was adequately groomed, casually dressed, polite, cooperative, had normal speech, a "pretty good" mood, good range of affect, a logical and goal directed thought process, no suicidal or homicidal ideation, no hallucinations, no delusions, was oriented times three, had an intact memory, and had fair insight and good judgement.    

In sum, the probative evidence of record is against a finding of total social and occupational impairment for any period on appeal, or an increased rating for any period on appeal.  In making this finding, the Board has considered the Veteran's symptoms, and importantly, the effect which they have on his ability to function (i.e. the degree of social and occupational impairment).  (While the Veteran has reported that he does not like to leave home, isolates, and has no friends, he was able to travel to Europe for six weeks to attend a wedding and visit family, and is close to his children.)  The Board has considered the Veteran's reported symptoms whether or not they are listed in the rating criteria, but finds that the overall effect of the PTSD most nearly approximates that contemplated by the 70 percent rating currently assigned for this period.  There is no indication the was demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Other Considerations

The Veteran's symptoms are contemplated by the schedular criteria based on the affect that they have on his level of functioning, regardless as to whether they are specifically in the rating code.  Hence, referral for consideration of an extra-schedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008). 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  

The Veteran is in receipt of service connection for PTSD, coronary artery disease, diabetes mellitus, tinnitus, surgical scar, and bilateral hearing loss disability.  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

TDIU 

A claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In the present case, the Veteran is in receipt of a TDIU from May 16, 2011.  Prior to May 16, 2011, the Veteran was in receipt of service connection for PTSD (30 percent disabling) and diabetes mellitus (20 percent disabling), for a combined rating of 40 percent.  38 C.F.R. § 4.25.  Thus, he did not meet the schedular criteria for a TDIU, and the Board will consider whether he may be entitled to a TDIU on an extraschedular basis.

The Veteran's ratings are recognition that the impairment may make it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment consistent with his education and occupational experience. See Van Hoose, 4 Vet. App. at 361.  The mere fact that the Veteran has not sustained long-term employment in several years is not synonymous with an inability to maintain substantial gainful employment due solely to his service-connected disabilities.   

The evidence reflects that the Veteran did not work full time during the rating period on appeal.  However, the Board finds that the evidence is against a finding that his service-connected disabilities prevented him from obtaining and/or maintaining substantial gainful employment. 

The Veteran has work experience in owning his own distribution business for more than three decades, and some minimal work in a family restaurant business and driving a limousine.  He also has a Bachelor's degree.

The Veteran asserted in May 2012 that his depressive symptoms made it very difficult to do his work.  However, in a July 2012 VA record, he indicated that it was after he retired and had more free time and less distraction of work, that he began having difficulty with sleep and nightmares. 

As noted above, the Veteran denied, in November 2010, that he had any difficulty getting along with people with whom he worked, and that he owned his own company.  He also denied ever having problems with customers or his bosses.  The Board acknowledges that the Veteran reported that  he had a lack of energy and drive when he is depressed; however, this was not shown to prevent him from maintaining substantial gainful employment.  The record reflects that the Veteran reported that he had never missed time from work due to any emotional difficulties.  The Veteran's GAF score of 63, and examiner's description of the Veteran's symptoms and occupational impairment as "mild" are also against a finding that he was unable to maintain substantial gainful employment due to his PTSD.  Moreover, his PTSD, in combination with his diabetes, has not been shown to prevent substantial gainful employment.  A February 2011 VA record reflects that his diabetes was under good control.  A May 2011 VA record reflects that his diabetes is "pretty well controlled" and is was not necessary for the Veteran to see an endocrinologist. 

The Board finds, based on the record as whole, to include the testimony, the written lay statements and the clinical evidence, is against a finding of unemployabilty due to service-connected disability, solely or in combination.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49. 


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD prior to May 16, 2011, and in excess of 70 percent from May 16, 2011 is denied.

Entitlement to TDIU prior to May 16, 2011 is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


